PER CURIAM.
The trial court ordered appellant to provide dental and health insurance for the minor child; however, there is no record evidence indicating that such insurance is reasonably available to appellant as that term is defined in section 61.13(l)(b), Fla. Stat. Therefore, we REVERSE that portion of the final dissolution order and REMAND for reconsideration of the issue. See, e.g., Carlton v. Carlton, 599 So.2d 213 (Fla. 1st DCA 1992); Rosen v. Rosen, 655 So.2d 153 (Fla. 3rd DCA 1995); Dehler v. Dehler, 648 So.2d 819 (Fla. 4th DCA 1995). The trial court may take further evidence as necessary to determine the reasonable availability of health insurance. The order is AFFIRMED in all other respects.
BOOTH, JOANOS and WOLF, JJ., concur.